Citation Nr: 0524234	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-32 547A	)	DATE
	)
	)

THE ISSUE

Whether a June 1977 decision of the Board of Veterans' 
Appeals denying restoration of service connection for a 
psychosis should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issue of entitlement to restoration of service 
connection for a neuropsychiatric disorder from July 25, 1972 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  The appellant is the veteran's spouse and legal 
custodian.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on a motion by the moving party alleging 
clear and unmistakable error (CUE) in a Board decision issued 
in June 1977.

In May 2000, the Board issued a decision that denied the 
appellant's motion.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2001, the Court issued an order that vacated the May 2000 
Board decision and remanded the case pursuant to the Joint 
Motion for Remand.

The Board issued a decision dated August 22, 2002, which held 
that there was no CUE in the June 1977 decision of the Board 
denying restoration of service connection for psychosis.  In 
an August 23, 2002, decision, the Board denied the veteran's 
claim for restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.  

The appellant appealed both Board decisions.  An April 2003 
order of the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") consolidated the two 
appeals, and, in March 2004, the Court issued an Order which 
vacated both Board decisions and remanded the case to the 
Board for proceedings consistent with the Court's Order.  

In its Order, the Court found the issue of whether a June 
1977 decision of the Board of Veterans' Appeals denying 
restoration of service connection for psychosis should be 
revised on the grounds of CUE may be dependent on development 
required on the restoration issue.  In August 2004, the Board 
remanded the restoration issue for additional development, 
and held the CUE issue in abeyance.  The development having 
been completed, the Board will now address the CUE claim.


FINDING OF FACT

The pleadings submitted by the moving party alleging CUE in 
the June 1977 Board decision do not clearly and specifically 
set forth the Board's claimed error of fact or law and why 
the result in the decision would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
June 1977 decision on the basis of CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amended statutes and regulations pertain to 
VA's notification and duty to assist requirements.  The Board 
notes, however, that the Court has held that the VCAA is not 
applicable to claims of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, 
VCAA will not be considered herein.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error. 38 U.S.C.A. § 7111(a) 
(West 2002).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (2004).  

Pursuant to 38 C.F.R. § 20.1404(b) (2004), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refilling under this subpart.  

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

In its decision of June 1977, the Board denied restoration of 
service connection for a psychosis.  The Board found that a 
psychosis was not shown to have had its onset in service or 
to have become manifest to a compensable degree within a year 
after service.  The Board further found that based on the 
evidence before it, a psychosis was first diagnosed following 
a period of hospitalization at a VA medical facility in June 
1972.

In September 1995, the moving party filed a request for 
reconsideration of the Board's June 1977 decision.  She 
asserted that the Board's 1977 decision was clearly and 
unmistakably erroneous for the following reasons: (1) the 
Board failed to consider or accord appropriate weight to all 
the evidence and material of record, to include records from 
the Social Security Administration (SSA) dated from 1972 to 
1983 as well as statements from the appellant, the veteran's 
representative and other witnesses; parenthetically, the 
Board notes that the SSA records were first associated with 
the claims file in October 1993; (2) the Board failed to 
accord the veteran the "benefit of the doubt" as required by 
law and regulation; and, (3) the Board's decision was 
erroneous because it did not ensure compliance with the duty 
to assist the veteran by requesting records from the SSA.

Based on these alleged errors, the appellant stated that the 
Board's June 1977 decision was void ab initio, as not in 
accord with applicable law and regulations, and that the 
appropriate remedy therefore was to "reinstate retroactively 
the rating in effect prior to the severance of compensation."

The request for reconsideration of the Board's June 1977 
decision was denied by the Board's Senior Deputy Vice 
Chairman, by direction of the Chairman, in December 1995.  
The Senior Deputy Vice Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.

In May 1999, the moving party filed a statement requesting 
further review of the Board's decision of June 1977 on the 
grounds of clear and unmistakable error.  Although she 
submitted other statements and arguments, the moving party's 
September 1995 request for reconsideration best sets forth 
her pleadings of clear and unmistakable error in the June 
1977 decision.

In addressing first the matter of the inclusion of the SSA 
records that were associated with the claims file in 1993, 
the Board must deny this part of the moving party's motion on 
procedural grounds.  As detailed above, the regulations 
governing motions challenging a prior Board decision on the 
grounds of CUE prohibit consideration of new evidence in 
connection with such motions.  38 C.F.R. § 20.1403(b)(1) & 
(2) (2004).  Under the specific language of section 
20.1403(b)(2), the Board's decision of June 1977 may not be 
challenged on the grounds that the appellate record as of the 
date of issuance should have included evidence deemed to be 
held constructively by VA, such, as in this case, SSA 
records.

In light of the above, the Board concludes that its decision 
of June 1977 was not clearly and unmistakably erroneous on 
any of the other grounds advanced by the moving party.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)); 38 
C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (2004).  On this 
point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to otherwise 
final decisions" and the "presumption is even stronger" when 
such cases are collaterally attacked on the basis of error).

Specifically, the Board finds that the moving party has 
failed to set forth reasons why the Board decision of June 
1977 was clearly and unmistakably erroneous to the extent 
that had any alleged errors not been committed, the outcome 
in the case would have been manifestly different.  Fugo, 6 
Vet. App. at 44.  Arguments (1) and (2) cited above are 
essentially disagreements with how the Board weighed or 
evaluated the evidence in its decision of June 1977.  38 
C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute clear and 
unmistakable error in a prior Board decision.  This section 
encompasses allegations based on the misapplication of the 
"benefit of the doubt" standard under 38 C.F.R. § 3.102, as 
application of this standard is premised on the relative 
probative value the Board accords a given fact based on the 
evidence before it.  Argument (3) cited above is based on 
alleged violations of the duty to assist (Board failed to 
obtain the aforementioned SSA records).  However, 38 C.F.R. § 
20.1403(d)(2) specifically states that VA's failure to 
fulfill the duty to assist is an example of what is not CUE.

The Board notes further that 38 C.F.R. § 20.1403(d)(1) 
specifically states that a new medical diagnosis that 
"corrects" an earlier diagnosis considered in the prior Board 
decision is another example of what is not CUE.  Hence, the 
moving party's arguments and contentions regarding her belief 
that the veteran's long- standing psychiatric disorder was 
the now service-connected PTSD, which are supported by the 
recent hearing testimony and medical opinions of two private 
psychiatrists, is yet another example of what is not CUE.

In view of the above, the Board finds that, apart from her 
arguments cited above, all of which are examples of what is 
not CUE, the moving party has failed to set forth reasons why 
the Board decision of June 1977 was clearly and unmistakably 
erroneous.  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of CUE 
must be supported by specific allegations of error in fact or 
law in the Board decision, and if it is not absolutely clear 
that a different result would have ensued but for the error, 
the error complained of cannot be clear and unmistakable.  
The motion filed by the moving party herein lacks these 
pleading requirements.  Accordingly, the Board concludes that 
the moving party has failed to set forth clearly and 
specifically a legal or factual basis to support a reason why 
the result in June 1977 Board decision would have been 
manifestly different but for the alleged errors.


ORDER

The motion alleging CUE in the Board's June 1977 decision is 
dismissed without prejudice.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


